DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Claim 7 recites “the ramp having a first part, a second part, and a hinge portion attaching the first part to the second part to form a double fold ramp, the double fold ramp movable between a storage position where the first part and the second part are folded together and an operable position where the first part and the second part are unfolded to form a porch surface”.  The newly added limitations were not disclosed in the original specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 12, 13, 15 and 28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fittro (US-10,946,785 B2).
	Claims 1, 12, 13 and 28: Fittro discloses a combination tent and trailer assembly, comprising: 7a trailer (104) having a first sidewall (122), a second sidewall (222), and a floor (202) extending between the first sidewall and the second wall, the floor having a loading end (near 130) and a hitching end (near 206), the trailer having a hitch at the hitching end (as seen in FIG. 1); a support structure fixedly connected to the first sidewall and the second sidewall (via 426), the support structure comprising: a first support base (comprised of 408/440) fixedly positioned adjacent to the first sidewall; a second support base (comprised of 408/440 on opposite sidewall) fixedly positioned adjacent to the second side wall; and a plurality of support members (412, 414, 416) extending from the first support base to the second support base (FIG. 10); and a canvas (102) attached to the plurality of support members, wherein each of the plurality of support members are movable between a collapsed position adjacent to the hitching end to provide a loading space at the loading end (as seen in FIGS. 2, 3 and 8), and an open position where the plurality of support members are in a spaced apart relationship to support the canvas and form an enclosure over the floor of the trailer (as seen in FIG. 1).
	Regarding claim 12, the apparatus discussed above would inherently encompass the method steps of the claim.
	Claims 3 and 15: Fittro discloses the plurality of support members as including a first support member (412), a second support member (414), and third support member (416), each of the first, second, and third support members having equal lengths so that the canvas is supported in a substantially semi-spherical shape above the trailer floor (as seen in FIGS. 1, 10 and 12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 14, 16 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fittro (US-10,946,785 B2) as applied to claims 1 and 12 above, and further in view of Wilson et al. (US-5,094,257).
Claims 2 and 14: Fittro teaches the plurality of support members as comprising a first support member (412), a second support member (416), and third support member (414), each having a length, but does not teach the length of the first and second support members as being greater than the length of the third support member so that the canvas is supported in a substantially rectangular shape.  Wilson et al. teaches a tent comprising a support structure comprising: a first support base (20), and a second support base (20); and a plurality of support members (14, 16, 18) extending from the first support base to the second support base (members 14 and 18 extend from the support bases); and a canvas (12) attached to the plurality of support members, wherein the plurality of support members are movable between a collapsed position (for storage (col. 5, lines 44-46), and an open position where the plurality of support members are in a spaced apart relationship to support the canvas and form an enclosure (as seen in FIG. 1); wherein the plurality of support members includes a first support member (14), a second support member (18), and third support 3member (16) positioned between the first support member and the second support member, each of the first, second, and third support members having a length, wherein the length of first support member is equal to the length of the second support member and the length of the third support member is less than the length of the first support member and the second support member (as evidenced in FIG. 1) so that the canvas is supported in a substantially rectangular shape (col. 3, lines 13-14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fittro to include two supports members of one length and another support member of a shorter length, as suggested by Wilson et al., in order to provide a more rectangular shape which would increase the head space in the tent, thus increasing the amount of useable space.
Claims 4, 16 and 31: Fittro teaches the canvas as being connected to the support members (col. 3, lines 59-65), but is silent on the connection means between the two.  Wilson et al. teaches a tent comprising a support structure comprising: a first support base (20), and a second support base (20); and a plurality of support members (14, 16, 18) extending from the first support base to the second support base (members 14 and 18 extend from the support bases); and a canvas (12) attached to the plurality of support members, wherein the plurality of support members are movable between a collapsed position (for storage (col. 5, lines 44-46), and an open position where the plurality of support members are in a spaced apart relationship to support the canvas and form an enclosure (as seen in FIG. 1); wherein the canvas includes a plurality of slots (36) for receiving each of the plurality of support members.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fittro to include slots, such as those taught by Wilson et al., as an easy, cheap means to connect the support members to the canvas.

Claims 5, 6 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fittro (US-10,946,785 B2) as applied to claims 1 and 12 above, and further in view of Daniels et al. (US-3,456,978).
 	Fittro is discussed above but lacks jacks.  Daniels et al. teaches a combination tent and trailer assembly, comprising: 7a trailer (15, 25) having a first sidewall (26), a second sidewall (26), and a floor (bottom of 25) extending between the first sidewall and the second wall, the trailer having a hitch (21); a support structure (60) adjacent to the first sidewall and the second sidewall, the support structure comprising: a first support base positioned adjacent to the first sidewall; a second support base positioned adjacent to the second side wall (as seen in figures); and a plurality of support members (70) extending from the first support base to the second support base; and a canvas (78) attached to the plurality of support members, wherein the plurality of support members are movable between a collapsed position (as seen in FIG. 1), and an open position where the plurality of support members are in a spaced apart relationship to support the canvas and form an enclosure over the floor of the trailer (as seen in FIG. 2); further comprising a jack (55) extending from the floor of the trailer and towards a ground surface, the jack positioned near the distal end (end located opposite the hitch, as seen in FIG. 2), and a jack (55) extending from the floor of the trailer and towards a ground surface, the jack positioned near the hitching end (end located near hitch 21, as seen in FIG. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fittro to include jacks positioned at the hitching end and the loading end, as suggested by Daniels et al., in order to stabilize the trailer when being used as a tent, so the trailer does not tip when the user walks from one end of the floor to the other on the inside of the tent/trailer.

Claims 7 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fittro (US-10,946,785 B2) as applied to claims 1 and 28 above, and further in view of Cardwell et al. (US-7,410,205 B2).
Fittro is discussed above and teaches a ramp (130) extending from the loading end of the trailer (as seen in the figures), movable between a storage position and an operable position; however Fittro lacks the ramp having hinged first and second parts and being supported by a stabilizing member to provide a porch surface. Cardwell et al. teaches a trailer comprising a ramp (20) extending from the trailer (as seen in the figures), the ramp having a first part (22), a second part (80), and a hinge portion (68) attaching the first part to the second part to form a double fold ramp, the double fold movable between a storage position wherein the first part and the second part are folded together (seen in FIG. 2) and an operable position (seen in FIG. 1) where the first part and the second part are unfolded to form a porch surface that is supported by a stabilizing member (50) extending from the ramp towards a ground surface.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fittro to include a double fold ramp that has a stabilizing member extending to the ground so the ramp can form a porch surface with a cover, as taught by Cardwell et al., so that the user could have a flat area to sit outside the tent that is still elevated off the ground and protected from the elements.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fittro (US-10,946,785 B2) in view of Cardwell et al. (US-7,410,205 B2) as applied to claim 7 above, and further in view of Baumgartner et al. (US-5,417,468).
The combination of Fittro and Cardwell et al. is discussed but lacks a plurality of rods extending from the porch surface and a canopy. Baumgartner et al. teaches a trailer comprising a ramp (24) extending from the trailer (as seen in the figures), movable between a storage position (seen in FIG. 2) and an operable position (seen in FIGS. 1 and 2) where the ramp is supported by a stabilizing member (34) extending from the ramp towards a ground surface to provide a porch surface; and further comprising a plurality of rods (26) extending from the porch surface; and a canopy (28) extending from the trailer, the canopy supported by the rods to provide a cover over the porch surface (FIG. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include a plurality of rods extending from the porch surface and a canopy, as taught by Baumgartner et al., so that the user could be protected from inclement weather when using the porch surface. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fittro (US-10,946,785 B2) in view of Cardwell et al. (US-7,410,205 B2) and Baumgartner et al. (US-5,417,468) as applied to claim 8 above, and further in view of Chapman (US-2,786,710).
	The combination of Fittro, Cardwell et al. and Baumgartner et al. is discussed above but lacks a step extending from the ramp.  Chapman teaches a trailer comprising a ramp (30) extending from the trailer (as seen in the figures), movable between a storage position (seen in FIG. 9) and an operable position (seen in FIG. 2) where the ramp is supported by a stabilizing member (46) extending from the ramp towards a ground surface to provide a porch surface; and a step (48) extending from the ramp to provide access to the porch.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include a step, such as that taught by Chapman, so the user can easily and safely step on and off the porch assembly. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fittro (US-10,946,785 B2) as applied to claim 1 above, and further in view of Knafou (FR-2,532,597 A2).
Fittro is discussed above but lacks a shelf extending from the hitching end.  Knafou teaches a combination tent and trailer assembly, comprising: a trailer (100) having a first sidewall, a second sidewall, and a floor extending between the first sidewall and the second wall (as seen in the figures), the trailer having a hitch (121); a and further comprising a shelf (120) extending from a hitching end of the trailer and moveable between a storage position and an open position for objects (English translation of specification, “The front of the trailer 100 (see FIG. 5) has an articulated panel 120 which folds down on the drawbar 121 of the trailer giving access to the interior of the latter and allowing various articles or objects to be placed there”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fittro to include a folding shelf, such as that taught by Knafou, in order to have a location to place objects for easy access while the trailer is being used as a tent, but then can be folded to a storage position while traveling.  Additionally, while Knafou does not explicitly state an air conditioner as one of the objects, it would be obvious to place an air conditioner there if the user was using an air conditioner while in the tent configuration. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fittro (US-10,946,785 B2) as applied to claim 1 above, and further in view of Hong et al. (KR-101532912 B1).
	Fittro is discussed above but lacks a rack extending from the hitching end for storage.  Hong et al. teaches a combination tent and trailer assembly (100), comprising: a trailer (10) having a first sidewall (10d), a second sidewall (10d), and a floor extending between the first sidewall and the second wall (as seen in the figures), the trailer having a hitch (as seen in Fig. 1); a and further comprising a rack (17) extending from a hitching end of the trailer for storage (as seen in the figures).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fittro to include a rack, such as that taught by Hong et al., in order to have a location to place objects for easy access while the trailer is being used as a tent.  

Response to Arguments
Applicant's arguments filed 4/14/2022 have been fully considered but they are not persuasive.  Applicant argues that Fritto neither explicitly nor inherently teaches “a first support base fixedly positioned on the first sidewall’ a second support base fixedly positioned on the second side wall’ and a plurality of support members extending from the first support base to the second support base…wherein each of the plurality of support members are movable between a collapsed position adjacent the hitching end to provide a loading space at the loading end, and an open position where the plurality of support members are in a spaced apart relationship to support the canvas and form an enclosure over the floor of the trailer”.  Applicant further references that Fritto discloses “[t]he vertical portion 440 of right-angled flange 408 pivotally supports a support mounting 410 via main pivot pin 422. Support mounting 410 is rigidly attached to center internal deployable tent support 414 by, for non-limiting examples, welding, adhesive, rivets, and the like" (Col. 5, II. 37-42 of Fritto specification).  However, as stated in the rejection above, the support bases are considered to be comprised of members 408/440, which are fixedly positioned on the first and second side walls via screw 426 (col. 5, ll. 33-36 of Fritto specification).  As such, the first and second support bases are in fact fixedly positioned on the side walls.  The fact that member 410 pivots relative to 408/440 is irrelevant as 410 is not considered part of the support base.  Additionally, each of the plurality of support members (412, 414, 416) pivots relative to 440, with member 414 pivoting via member 410.  Therefore, the Examiner maintains that Fritto does teach each of the limitations of amended claims 1, 12, and 28 as they currently stand.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268. The examiner can normally be reached M-F: 11AM-7PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636